 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     TRUSTEES OF THE NATIONAL               )
 8   SPRINKLER INDUSTRY WELFARE             )                 Case No. MC19-0066RSL
     FUND,                                  )
 9                                          )
                           Plaintiff,       )
10              v.                          )
                                            )                 ORDER TO ISSUE WRIT OF
11   ROMERO ALI,                            )                 GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     JONES LANG LASALLE AMERICAS, INC., )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
            This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, Romero Ali, has a substantial nonexempt
18
     interest and which may be in the possession, custody, or control of the garnishee, Jones Lang
19
     Lasalle Americas, Inc. The Court having reviewed the record in this matter, it is hereby
20
     ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by plaintiff’s
21
     counsel on June 7, 2019, at Dkt. # 1-3.
22
23
            Dated this 14th day of June, 2019.
24
25                                               A
26                                               Robert S. Lasnik
                                                 United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
